AGREEMENT

This Agreement (this “Agreement”) is made as of May 15, 2002, by and between EOS
International, Inc., a Delaware corporation (formerly dreamlife, inc.) (“EOS”)
and DL Holdings I, L.L.C. a Delaware limited liability company (“DL”).


RECITALS

                A.   Reference is made to the Secured $3,500,000 Bridge Loan
Promissory Note dated as of December 14, 2001, as amended, issued by EOS to DL
(the “Note”) and the Secured $3,000,000 Bridge Loan Promissory Note dated as of
December 14, 2001, as amended, issued by EOS to Weichert Enterprises, LLC (the
“Weichert Note”).

                B.   Reference is made to the Warrant to purchase common stock
of EOS dated as of December 14, 2001, as amended, issued by EOS to DL (the
"Warrant").

                C.   EOS and DL desire to further amend the Note and the Warrant
on the terms set forth herein.

                EOS and DL hereby agree as follows:


1. The Note Amendments.


                Extension of Maturity Date.  The reference to “May 15, 2002” in
the definition of “Maturity Date” set forth in Section 1 of the Note is hereby
deleted and in its place inserted “June 7, 2002”.

                Reference to Warrant.  The reference to “May 16, 2002” in
Section 2(b) of the Note is hereby deleted and in its place inserted “June 8,
2002.”

2. The Warrant Amendments.


                Amendments Relating to Section 5.  If the Note and the Weichert
Note are repaid in full on or prior to June 7, 2002, then Section 5.2 of the
Warrant is deleted in its entirety and in its place inserted “[intentionally
omitted]” and the reference to Section 5.2 in Section 5.4 is deleted without any
further action by the parties hereto in each case effective April 15, 2002.
Notwithstanding Section 5.2, no adjustment provided for therein shall be made
during the period of April 15, 2002 through and including June 7, 2002 but if
the Note and the Weichert Note are not paid in full on or before June 7, 2002,
then any adjustment which would have been made pursuant to Section 5.2 but for
this sentence shall thereupon be made effective June 8, 2002.

                Deletion of Definitions.   If the Note and the Weichert Note are
repaid in full on or prior to June 7, 2002, then Section 9 of the Warrant is
amended by deleting therefrom the following definitions: “Fair Market
Value,” “Issue Date,” “New Issuance,” “New Issue Price” and “Relevant Date” in
each case effective April 15, 2002.

                Amendment of Exercise Period.  The definition of “Exercise
Period”set forth in Section 9 of the Warrant is hereby amended to mean the
period from June 8, 2002 to June 8, 2007.

                Amendment of Introductory Paragraph.  The introductory paragraph
of the Warrant is amended by adding after the words “$2.95 per share”, the
following words “, provided however, that if the Company sells any Common Stock
for its own account during the period from April 15, 2002 through and including
June 7, 2002 for cash in a private placement or public offering (a “Qualifying
Sale”), then the exercise price per share shall be the weighted average cash
price paid for each share of Common Stock (without reduction for any fees or
expenses including placement agent fees and expenses and/or
underwriters’ discounts or commissions and without allocation of any cash
consideration received by the Company in such a transaction to any warrants or
options to purchase Common Stock or any registration rights granted by the
Company in any Qualifying Sale) (except in no event will sales under written
agreements by the Company to sell the Common Stock existing on April 15, 2002 be
a Qualifying Sale).”

                In WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.


DL HOLDINGS I, L.L.C.


By:        DAN STERN
——————————————
Name:    Dan Stern
Title:      Managing Member EOS INTERNATIONAL, INC.


By:        PETER A. LUND
——————————————
Name:    Peter A. Lund
Title:      Chairman
